Citation Nr: 1434577	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1983 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, this claim along with an additional claim of entitlement to service connection for residuals of phlebitis were reopened and then remanded for further development before readjudicating them on their underlying merits.  On remand, service connection was granted for bilateral phlebitis syndrome in a June 2012 rating decision.  The Veteran did not, in response, separately appeal either the initial rating or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So that claim is no longer before the Board.  Since, however, in an October 2012 supplemental statement of the case (SSOC) the additional claim of entitlement to service connection for a knee disorder continued to be denied, this remaining claim is again before the Board for further appellate consideration.



FINDINGS OF FACT

1.  Right knee arthritis was not manifested during the Veteran's service from May 1983 to September 1992 or to a compensable degree within the first 
post-service year, meaning by September 1993.

2.  He has not presented credible evidence of continuing right knee symptoms (pain, etc.) since his service.

3.  The most probative (meaning competent and credible) evidence indicates his current right knee disorder is less likely than not related to his service, including to repeated trauma from parachute jumps.


CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and its implementing regulations provide that, upon receipt of a complete or substantially complete application, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, this notice should be provided prior to the initial unfavorable decision on the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error in the provision of the notice can be "cured" by providing all necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, to this end, a March 2007 pre-decisional letter provided the Veteran with legally sufficient notice in compliance with the VCAA.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.

To this end, the Veteran's service treatment records (STRs), service personnel files, and identified post-service VA and non-VA treatment records have been obtained and associated with his claims file for consideration.  The Board's July 2011 remand sought to obtain the report of his separation examination, personnel records, VA treatment records, and a VA examination and opinion.  Thereafter, additional records were obtained and a VA examination performed that was adequate to decide this claim.  The report of the Veteran's separation examination could not be obtained, but all steps to obtain this record were appropriately documented and he was properly notified.  38 C.F.R. § 3.159(c) and (e).  There is no reasonable possibility that any additional development would serve any useful purpose.  Consequently, appellate review may proceed without prejudicing him in adjudicating his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic portion of it ("Virtual VA" and Veterans Benefits Management System ("VBMS")).  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The appellant must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, including arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, recently held that continuity of symptomatology only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, as mentioned, is among the conditions listed in this VA regulation as chronic, per se.

So service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends his current right knee disorder was acquired during his service because he was a paratrooper.  See December 2007 VCAA response.  By virtue of his parachutist badge (See his DD Form 214) and a December 1989 treatment record noting his complaints of knee pain secondary to an airborne operation, his jumping activity is corroborated.  So that relevant event in service is established.

It also is shown he has a current knee diagnosis, so another element needed for establishing his entitlement to service connection is met - that being proof he has the condition claimed.  But there still also has to be attribution of his current disability to his activity in service to establish the required service connection.  And the most probative, meaning most competent and credible, evidence indicates he does not have the necessary supporting indication of this required correlation.

He did file a VA compensation claim shortly after his service, which suggests he was having some symptoms of note at that time.  But although his complaints were noted shortly after his service, there was no objective evidence of a disorder during a contemporaneous March 1993 VA compensation examination; he complained of intermittent right knee swelling, but on examination there was no objective clinical evidence of any underlying disorder.  X-rays of the right knee were negative and the examination was normal, although the evaluating physician diagnosed arthralgia of the knee.

After that initial VA examination, there is no further suggestion of a right knee problem until more than a decade later, in 2004, when the Veteran complained of pain.  But he reported playing racket ball the day before and twisting his knee.  
X-rays revealed mild degenerative joint disease (DJD), i.e., arthritis.  The assessment was right knee pain status post injury probably from a sprain.  See May 2004 VA treatment record.

So that earliest indication of knee arthritis (not arthralgia) was approximately 12 years after the Veteran had separated from service, in turn meaning the Board cannot presume the arthritis was incurred during his service since 38 C.F.R. § 3.309(a) is inapplicable.  Arthritis, including if due to trauma (i.e., post-traumatic), must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2013).  Hence, as a layman, the Veteran is not competent to say when he first had arthritis in his knee.

Moreover, in the appropriate circumstance, such as here, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  One must also bear in mind that it was only after the Veteran had twisted his knee while playing racket ball the previous day that he again complained of any symptoms (namely, pain) referable to his knee.

The only probative medical opinion of record regarding the cause of any current knee disability was offered by a September 2011 VA examiner who reviewed the claims file and examined the Veteran.  He noted the Veteran's report of recurrent right knee problems as a result of parachute jumps during his service.  The Veteran reported having intermittent right knee swelling and pain since 1989, so since his service.  The post-service intercurrent knee injury also was noted, however.  The evaluating VA physician ultimately determined it was less likely than not that the Veteran's current knee disability is due to anything that occurred during his active military service, including his parachute jumps.  In explanation, this VA examiner conceded that multiple parachute jumps were a known risk for developing DJD of a lower extremity; however, the Veteran had suffered a major knee injury since service, in 2004, consequently tearing his anterior cruciate ligament (ACL) and resultantly requiring ACL reconstruction.  According to this VA examiner, records do not support the presence of a chronic knee disability prior to that intercurrent trauma.

The Board finds this opinion to be the most competent and credible regarding this determinative issue of causation, therefore the most probative and most consistent with the other evidence in the file.

Although there are medical records dating back to 1995, there is no indication of a chronic knee problem until the intercurrent knee injury in 2004.  From that point on the Veteran has sought treatment on numerous occasions, and in most instances the records show he dated his knee problems only back to that post-service injury, not instead to any prior injury he had sustained during his military service, including while parachuting.  This is significant because he had incentive during the course of his evaluation and treatment to give the most accurate history of his disability, in order that he might in turn receive the best medical care given his circumstances.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

A January 2005 VA treatment record notes a history of knee trauma.

The record also contains MRI evidence revealing right knee chondromalacia.  See May 2005 VA treatment record.  The Veteran was later diagnosed as having an ACL tear, which, as the VA compensation examiner pointed out, had to be surgically repaired.


In August 2005 the Veteran reported having just a one-year history of knee swelling and instability following the racket ball injury mentioned that had occurred in 2004.  He had ACL surgery that same month.  In September 2005 he reported a history of knee problems beginning during his service when he was a parachute jumper.  But he also reported the later racket ball injury in which his knee cracked and swelled.  It had worsened the previous November while also playing racket ball.  
X-rays of the knee revealed mild irregularities consistent with mild DJD.

A November 2006 VA record notes the presence of knee pain of more than 1-year evolution.  A February 2007 VA treatment record notes a history of knee pain since 2005 or thereabouts.

In deciding this claim, since there is the indication of arthritis (DJD), consideration additionally was given to granting service connection on the basis of continuity of symptoms since service.  See Walker, citing 38 C.F.R. § 3.303(b) and § 3.309(a).  The VA examiner, however, did not appear to attribute any credibility to the Veteran's statements regarding continuing intermittent symptoms since his service, which, under § 3.303(b), may be used to support a claim despite the absence of continuous treatment.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Veteran is competent to report continuing symptoms since his service, and because arthritis (DJD) is a chronic disorder, per se, service connection may be established on this alternative basis.  But this does not negate the Board's responsibility of considering the credibility and ultimately probative value of such statements.  Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The Board may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").

The Veteran has been inconsistent in reporting his history of knee problems.  After duly reporting initial complaints after service, he did not indicate having any further knee problems until the 2004 intercurrent injury and often identified that injury well after his service as the onset or source of his knee problems.  Even an initial, and prior, February 1998 VA outpatient assessment shows he had reported a history of only back strain and deep vein thrombosis (DVT); a knee disorder was not mentioned.

When, as here, there is an inconsistently reported history concerning the amount and extent of symptoms experienced since service, this tends to undermine the probative value of this history.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Given the history reported in the Veteran's medical records, the Board does not find there is credible evidence of continuing symptoms since service.  Therefore, his statements are less credible than the VA physician's opinion regarding the etiology of the knee disorder being claimed.

Because, then, the preponderance of the evidence is against this claim of entitlement to for service connection for a knee disorder, there is no reasonable doubt concerning the Veteran's entitlement to this benefit to be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, the claim must be denied.


ORDER

Service connection for a knee disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


